Exhibit 10.1
Memorandum of Understanding Between American
International Group, Inc., C.V. Starr & Company, Inc.,
Starr International Company, Inc.,
Maurice R. Greenberg, and Howard I. Smith
          WHEREAS, the parties to this Memorandum of Understanding (the “MOU”)
have disputes pending between them, and
          WHEREAS, the parties to the MOU desire to resolve their disputes, and
          WHEREAS, the parties to the MOU have participated in a mediation
before the Honorable Layn R. Phillips to attempt to resolve those disputes, and
Hon. Phillips has recommended that the parties resolve their disputes according
to the terms herein,
          IT IS HEREBY AGREED by and between the undersigned parties to this
MOU, that:
          1. All actions by or against American International Group, Inc., and
its current and former officers, directors, partners, members, affiliates,
subsidiaries, employees, agents, attorneys, insurers, representatives, heirs,
successors in interest and assigns (collectively, the “AIG Parties”), on the one
hand, and C.V. Starr & Company, Inc., Starr International Company, Inc.
(“SICO”), Maurice R. Greenberg (“Greenberg”) and Howard I. Smith (“Smith”) and
their current and former officers, directors, partners, members, affiliates,
subsidiaries, employees, agents, attorneys, insurers, representatives, heirs,
successors in interest and assigns (collectively, the “Starr Parties”), on the
other hand, as well as any claims between the AIG Parties and the Starr Parties
that could have been brought, arising in whole or in part prior to the date of
this MOU, whether asserted or unasserted, are hereby resolved pursuant to the
terms set forth below.
          2. As soon as practical after the signing of this MOU, the Starr
Parties and the AIG Parties (the “Parties”) shall undertake to dismiss, with
prejudice, all lawsuits and claims they have filed or asserted against each
other, including those that are listed on Exhibit A hereto.
          3. The Starr Parties and the AIG Parties hereby release and forever
discharge each other from any and all claims, debts, demands, rights or causes
of action or liabilities whatsoever, known or unknown, that could have been
brought by the Parties as of the date of this MOU. The Starr Parties further
hereby release and forever discharge AIG from any claims, debts, demands, rights
or causes of action or liabilities whatsoever that any of the Starr Parties may
have in the future against AIG for advancement, indemnification or contribution.

 



--------------------------------------------------------------------------------



 



          4. AIG agrees to reimburse Greenberg and Smith’s reasonable legal fees
and expenses, not including any amounts paid in settlement, up to a maximum
amount of $150 million, that (a) they have incurred, (b) in connection with
indemnifiable civil matters, and (c) on which they have been successful (as
defined under Delaware law). The parties agree that Hon. Layn R. Phillips will
have sole authority to determine which matters meet these conditions and will
oversee a process for reviewing legal bills and appropriate back-up
documentation to determine the reasonableness of the fees and expenses requested
relating to those matters. In the event Greenberg and Smith do not submit legal
fees and expenses meeting these conditions that total $150 million, they shall
receive such lesser amount as Hon. Phillips determines satisfies the conditions.
In no event shall Greenberg and Smith be entitled to receive more than
$150 million pursuant to this paragraph. Greenberg and Smith represent that no
other party had an obligation to indemnify them for these amounts, except with
respect to the 2004-2005 D&O insurance tower described below.
          5. AIG will return to Greenberg the property listed on Exhibit B
hereto subject to AIG confirming that it has possession of such items.
          6. AIG will permit Greenberg reasonable access to, and/or copies of,
archival materials in AIG’s possession necessary to write his memoirs, including
without limitation trip reports, memoranda, photographs and other corporate
records created while he was an officer or director of AIG or its predecessors.
          7. The AIG Parties agree not to issue any public statement, or to
cause the issuance of any public statement, disparaging any of the Starr
Parties; and the Starr Parties agree not to issue any public statement, or to
cause the issuance of any public statement, disparaging any of the AIG Parties.
The Parties agree that this provision shall not limit the position(s) any of the
Parties may take in any pending or future litigation.
          8. In connection with the resolution of their disputes as set forth
herein, AIG and the Starr Parties shall issue a joint public statement in the
form annexed hereto as Exhibit C.
          9. SICO will indemnify AIG for any amounts paid by AIG to the Starr
Foundation as damages or settlement amounts in the action captioned Starr
Foundation v. AIG, No. 601380/08 (N.Y. Sup. Ct., N.Y. Cty.), and for reasonable
legal fees and expenses incurred by AIG in connection with that action,
including appeals, after the date of this MOU.
          10. The Parties agree that they will submit their claims to the
2004-2005 D&O insurance tower to arbitration before Hon. Daniel Weinstein, who
will determine their relative rights to the policy proceeds.

 



--------------------------------------------------------------------------------



 



          11. The Parties agree that Hon. Layn R. Phillips (and, if he is unable
to serve, Hon. Daniel Weinstein) will have exclusive and binding authority to
interpret and resolve any disputes arising in whole or in part from this MOU.

         
 
       
/s/ Daniel J. Kramer
  /s/ David Boies    
 
       
Daniel J. Kramer
  David Boies    
PAUL, WEISS, RIFKIND, WHARTON
& GARRISON LLP
1285 Avenue of Americas
New York, New 10019
On behalf of American International Group, Inc.
  BOIES, SCHILLER & FLEXNER LLP
333 Main Street
Armonk, New York 10504
On behalf of Maurice R. Greenberg, C. V.
Starr & Co., Inc, and Starr International
Co., Inc.    
 
       
 
       
/s/ Vincent A. Sama
         
 
     
Vincent A. Sama
       
WINSTON & STRAWN LLP
       
200 Park Avenue
New York, New York 10166
On behalf of Howard I. Smith
       

 



--------------------------------------------------------------------------------



 



EXHIBIT A [Actions Which The Parties Will Undertake To Dismiss With Prejudice]1
The Starr Parties will undertake to dismiss with prejudice:

1.   Greenberg v. AIG, No. 09 Civ. 1885 (S.D.N.Y.); and   2.   Starr Int’l Co.,
Inc. v. AIG, No. 4021-09 (Juzgado 16 del Primer Circuito Judicial de Panamá).

The AIG Parties will undertake to dismiss with prejudice:

1.   AIG v. Greenberg, No. 769-VCS (Del. Ch.);   2.   AIG v. Greenberg,
No. 600885/08 (N.Y. Sup. Ct., N.Y. Cty.); and   3.   AIG’s claims in In re AIG
Deriv. Litig., No. 04 Civ. 8406 (S.D.N.Y.).

The claims in the following case are subject to Paragraph 11 of this MOU:

1.   Great American Ins. Co. v. AIG, No. 09 Civ. 4476 (S.D.N.Y.).

 

1   Certain of the actions listed herein involve claims that AIG does not
control and/or claims brought on behalf of individuals or entities who are not
parties to this MOU; such claims are accordingly not subject to the terms of
this MOU.

 



--------------------------------------------------------------------------------



 



EXHIBIT B [Personal Property To Be Returned To Greenberg]
1. Photographs of Mr. Greenberg and Cornelius Vander Starr located in AIG’s
Washington, D.C. office.
2. Photographs of Mr. Greenberg and Chinese leaders in AIG’s Shanghai building.
3. Persian rug previously located in anteroom of board room on 18th floor of 70
Pine Street.
4. Any other materials of a personal nature that are not AIG business records
that were located in AIG facilities at the time of Mr. Greenberg’s retirement
and that are still maintained in such facilities.

 



--------------------------------------------------------------------------------



 



EXHIBIT C [Joint Public Statement]
AIG, Greenberg and Smith Announce Resolution of All Disputes
Agreement between parties ends multiple cases
NEW YORK, NY, November 25, 2009 — American International Group, Inc. (AIG), its
former Chairman Maurice R. “Hank” Greenberg, its former Chief Financial Officer
Howard I. Smith, C.V. Starr & Company, Inc. (“C.V. Starr”), and Starr
International Company, Inc. (“SICO”) announced today that they have entered into
an agreement to settle all disputes between AIG, on the one hand, and Greenberg,
Smith, C.V. Starr and SICO, on the other.
Under the terms of the settlement, the parties have agreed to release each other
from all claims, including any claims by Greenberg and Smith against AIG for
indemnification of future legal fees and expenses or settlement costs. The
parties have further agreed to submit to an independent third party Greenberg’s
and Smith’s claims for past legal fees and expenses for a determination of which
of those fees (up to a $150 million cap) AIG is legally obligated to pay under
AIG’s charter and by-laws and Delaware law.
     “We are pleased that we have resolved our differences” said Robert
Benmosche, AIG’s chief executive officer. “The resolution of these long-running
disputes will remove a significant distraction and expense and allow AIG to
better focus its efforts on paying back taxpayers and restoring the value of our
franchise for the benefit of all our stakeholders.”
     “I too am pleased that these long-running disputes are now over, and I want
to express my appreciation for Bob Benmosche’s help, and the help of the AIG
Board, in resolving them. I look forward to assisting AIG in trying to preserve
and restore as much value as possible for all of AIG’s stakeholders,” said
Mr. Greenberg. Mr. Smith concurs with Mr. Greenberg’s statement.
     The details of the settlement are set forth in the November 25, 2009
Memorandum of Understanding attached to AIG’s Form 8-K filing dated November 25,
2009.

 